DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 35 of the specification, “Different analysis techniques may implemented…” should read “Different analysis techniques may be implemented…”.  
Appropriate correction is required.
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  
In claims 2, 9, and 16, “adjusting a reputation score associated with the subject vehicle an amount” should read “adjusting a reputation score associated with the subject vehicle by an amount.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fields et al. (U.S. Patent No. 10540892; hereinafter Fields).
Regarding claim 1, Fields teaches a system for detecting aggressive/distracted/reckless (ADR) driving (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior),
comprising: a communication system configured to receive observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., FIG. 4 illustrates an exemplary block diagram of an interconnected communication system 400 … The system 400 may be roughly divided into front-end components 402 and back-end components 404 … the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
one or more processors; and a memory communicably coupled to the one or more processors (Fields: Col. 19, lines 48-52; i.e., the controller 720 may include one or more program memories 735, one or more processors 740 (which may be called a microcontroller or a microprocessor), one or more 
and storing: an evaluation module including instructions that when executed by the one or more processors cause the one or more processors to analyze the observation data and identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 associated with the first vehicle 310 may receive corresponding sensor data from its respective on-board sensors 314 and may analyze the sensor data and determine that the remote vehicle 340 may be exhibiting anomalous behavior);
a confirmation module including instructions that when executed by the one or more processors cause the one or more processors to obtain secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote vehicle is exhibiting one or more anomalous behaviors… data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; the secondary contextual data is obtained by sensors nearby such as sensors 354 included on street lights)
and, based at least in part on the secondary observation data, confirm that the subject vehicle has engaged in the ADR behavior or determine that the subject vehicle has not engaged in the ADR behavior (Fields: Col. 16, lines 37-40; i.e., sensed contextual condition data may be input along with the remote vehicle's behavior characteristics into one or more models 478 to determine whether or not the remote vehicle is exhibiting anomalous behavior);
and a response module including instructions that when executed by the one or more processors cause the one or more processors to, when the subject vehicle has been confirmed to have engaged in the ADR behavior, analyze the observation data and the secondary observation data to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle; the system must determine the effect of the anomalous behavior in order to determine how to mitigate the effect)
and execute a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle).
Regarding claim 5, Fields teaches the system according to claim 1. Fields further teaches wherein the confirmation module further includes instructions to: analyze the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle. Contextual condition data corresponding to the environment in which the remote vehicle is operating may be obtained by on-board sensors and/or off-board sensors associated with the subject vehicle);
and {01176371 2}23determine that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that one or more environmental circumstances necessitated the ADR behavior
Regarding claim 6, Fields teaches the system according to claim 5. Fields further teaches wherein the confirmation module determining whether an environmental circumstance necessitated the ADR behavior includes: determining whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion, the system can determine the level of congestion and observe that no other vehicles are driving anomalously due to the congestion);
and confirming that the subject vehicle has engaged in the ADR behavior based at least in part on determining that no other vehicles in the vicinity engaged in similar ADR behavior (Fields: Col. 16, lines 45-47; i.e., if, at the block 512, the method 500 determines that the remote vehicle is exhibiting one or more anomalous behaviors, the method 500 may proceed to block 515; if the remote vehicle is the only one driving anomalously, then it is confirmed that the remote vehicle is engaged in ADR behavior).
Regarding claim 7, Fields teaches the system according to claim 5. Fields further teaches wherein the confirmation module determining whether an environmental circumstance necessitated the ADR behavior includes: determining a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determining that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous 
and determining that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can determine that surrounding vehicles are behaving similarly, then it can be determined that the subject vehicle is not engaged in anomalous behavior).
Regarding claim 8, Fields teaches a method for detecting aggressive/distracted/reckless (ADR) driving (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior),
comprising: receiving observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
analyzing the observation data to identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 associated with the first vehicle 310 may receive 
obtaining secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote vehicle is exhibiting one or more anomalous behaviors… data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; the secondary contextual data is obtained by sensors nearby such as sensors 354 included on street lights);
determining, based at least in part on the secondary observation data, that the subject vehicle has engaged in the ADR behavior or that the subject vehicle has not engaged in the ADR behavior (Fields: Col. 16, lines 37-40; i.e., sensed contextual condition data may be input along with the remote vehicle's behavior characteristics into one or more models 478 to determine whether or not the remote vehicle is exhibiting anomalous behavior);
analyzing the observation data and the secondary observation data, when the subject vehicle has been confirmed to have engaged in the ADR behavior, to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle; the system must determine the effect of the anomalous behavior in order to determine how to mitigate the effect);
and {01176371 2}24executing a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle).
Regarding claim 12, Fields teaches the method according to claim 8. Fields further teaches analyzing the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle. Contextual condition data corresponding to the environment in which the remote vehicle is operating may be obtained by on-board sensors and/or off-board sensors associated with the subject vehicle);
and {01176371 2}25determining that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that one or more environmental circumstances necessitated the ADR behavior (Fields: Col. 16, lines 31-35; i.e., for example, if there is a pothole at a certain location in the road, data indicative of this particular contextual condition may factor into determining whether or not the swerving of a remote vehicle is considered anomalous for the given contextual condition; the swerving action would be determined to be not anomalous due to the presence of the pothole).
Regarding claim 13, Fields teaches the method according to claim 12. Fields further teaches wherein determining whether an environmental circumstance necessitated the ADR behavior includes: determining whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of 
and confirming that the subject vehicle has engaged in the ADR behavior based at least in part on determining that no other vehicles in the vicinity engaged in similar ADR behavior (Fields: Col. 16, lines 45-47; i.e., if, at the block 512, the method 500 determines that the remote vehicle is exhibiting one or more anomalous behaviors, the method 500 may proceed to block 515; if the remote vehicle is the only one driving anomalously, then it is confirmed that the remote vehicle is engaged in ADR behavior).
Regarding claim 14, Fields teaches the method according to claim 12. Fields further teaches wherein determining whether an environmental circumstance necessitated the ADR behavior includes: determining a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determining that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous behavior; if the traffic density is high, it is likely that intermittent speeding up and slowing down is due to traffic conditions, not anomalous behavior)
and determining that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can 
Regarding claim 15, Fields teaches a non-transitory computer-readable medium for detecting aggressive/distracted/reckless (ADR) driving, including instructions that, when executed by one or more processors, cause the one or more processors to (Fields: Col. 5, lines 1-4; i.e., systems, methods, and/or techniques disclosed herein, though, may address these and other dangerous driving situations by automatically detecting, identifying, or determining a remote vehicle's anomalous behavior; Col. 23, lines 14-20; i.e., non-transitory storage media having computer-readable or computer-executable program code or instructions embodied or stored therein, wherein the computer-readable/executable program code/instructions may be adapted to be executed by the processor 812):
receive observation data from a reporting entity (Fields: Col. 11, lines 22-45; i.e., the front-end components 402 may obtain information regarding the behavior of vehicles … The front-end components may also include one or more on-board sensors that are being transported by one or more of the vehicles 410, 420, 430, and/or one or more off-board sensors 440 disposed in the environment),
the observation data including location data and sensor information associated with a subject vehicle (Fields: Col. 6, lines 16-21; i.e., the hardware and software components capture sensor data, analyze the sensor data, determine relative location and movement of multiple vehicles…);
analyze the observation data to identify ADR behavior of the subject vehicle (Fields: Col. 10, lines 26-30; i.e., The electronic device (ED1) 312 associated with the first vehicle 310 may receive corresponding sensor data from its respective on-board sensors 314 and may analyze the sensor data and determine that the remote vehicle 340 may be exhibiting anomalous behavior);
obtain secondary observation data from one or more secondary reporting entities in a vicinity determined based on the location data (Fields: Col. 16, lines 12-27; i.e., at a block 512, the method 500 may include determining or detecting, based upon the comparison 510, whether or not the remote 
determine, based at least in part on the secondary observation data, that the subject vehicle has engaged in the ADR behavior or that the subject vehicle has not engaged in the ADR behavior (Fields: Col. 16, lines 37-40; i.e., sensed contextual condition data may be input along with the remote vehicle's behavior characteristics into one or more models 478 to determine whether or not the remote vehicle is exhibiting anomalous behavior);    
analyze the observation data and the secondary observation data, when the subject vehicle has been confirmed to have engaged in the ADR behavior, to determine a measure of effect that the ADR behavior has had on other vehicles in the vicinity (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle; the system must determine the effect of the anomalous behavior in order to determine how to mitigate the effect);
and execute a responsive action associated with the subject vehicle based at least in part on the measure of effect (Fields: Col. 16, lines 48-50; i.e., at the block 515, the method 500 may include mitigating an effect of the detected anomalous behavior(s) of the remote vehicle).
Regarding claim 18, Fields teaches the non-transitory computer-readable medium according to claim 15. Fields further teaches analyzing the observation data and the secondary observation data to determine whether an environmental circumstance necessitated the ADR behavior (Fields: Col. 16, lines 22-30; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., 
and {01176371 2}27determining that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that one or more environmental circumstances necessitated the ADR behavior (Fields: Col. 16, lines 31-35; i.e., for example, if there is a pothole at a certain location in the road, data indicative of this particular contextual condition may factor into determining whether or not the swerving of a remote vehicle is considered anomalous for the given contextual condition; the swerving action would be determined to be not anomalous due to the presence of the pothole).
Regarding claim 19, Fields teaches the non-transitory computer-readable medium according to claim 18. Fields further teaches wherein determining whether an environmental circumstance necessitated the ADR behavior includes: determining whether any other vehicle in the vicinity has engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion, the system can determine the level of congestion and observe that no other vehicles are driving anomalously due to the congestion);
and confirming that the subject vehicle has engaged in the ADR behavior based at least in part on determining that no other vehicles in the vicinity engaged in similar ADR behavior (Fields: Col. 16, lines 45-47; i.e., if, at the block 512, the method 500 determines that the remote vehicle is exhibiting one or more anomalous behaviors, the method 500 may proceed to block 515; if the remote vehicle is 
Regarding claim 20, Fields teaches the non-transitory computer-readable medium according to claim 18. Fields further teaches wherein determining whether an environmental circumstance necessitated the ADR behavior includes: determining a traffic density in the vicinity (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … traffic conditions (e.g., traffic density, traffic congestion, etc.), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating);
and determining that the subject vehicle has not engaged in the ADR behavior based at least in part on determining that the traffic density is above a threshold (Fields: Col. 16, lines 41-42; i.e., at the block 512, the method 500 determines that the remote vehicle is not exhibiting anomalous behavior; if the traffic density is high, it is likely that intermittent speeding up and slowing down is due to traffic conditions, not anomalous behavior)
and determining that a leading vehicle within a range of the subject vehicle engaged in similar ADR behavior (Fields: Col. 16, lines 22-27; i.e., data indicative of contextual conditions in which the remote vehicle is operating (e.g., weather conditions, road topography, traffic conditions, road conditions, and/or other environmental conditions) may be utilized to determine or detect 512 anomalous vehicle behavior of the remote vehicle; if there is traffic congestion and the system can determine that surrounding vehicles are behaving similarly, then it can be determined that the subject vehicle is not engaged in anomalous behavior).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Scofield et al. (U.S. Publication No. 2017/0032673; hereinafter Scofield).
Regarding claim 2, Fields teaches the system according to claim 1, but Fields does not explicitly teach wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect; and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data.
However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (Scofield: Par. 34; i.e., the driver alert provider 316 may send the driver alert 332 over a communication connection to the second client device module 308 of the second vehicle 306), the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color or an exclamation point may be used to visually identify vehicles driven by risky drivers); the alert displays the braking pattern, speed, and other evidence of ADR behaviors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount 
Regarding claim 9, Fields teaches the method according to claim 8, but Fields does not explicitly teach wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect; and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data.
However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (Scofield: Par. 34; i.e., the driver alert provider 316 may send the driver alert 332 over a communication connection to the second client device module 308 of the second vehicle 306), the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect; and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data, as taught by Scofield. Doing so would allow drivers to be aware of the risk score and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Regarding claim 16, Fields teaches the non-transitory computer-readable medium according to claim 15, but Fields does not explicitly teach wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect; and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data.
However, in the same field of endeavor, Scofield teaches wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect (Scofield: Par. 28; i.e., the statistical evaluation technique may increase or decrease the driver risk score based upon driver behavior patterns derived from the driver profile); and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle (Scofield: Par. 34; i.e., the driver alert provider 316 may send the driver alert 332 over a communication connection to the second client device module 308 of the second vehicle 306), the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data (Scofield: Par. 34; i.e., the driver alert 332 may be displayed as a textual message (e.g., a message describing the first vehicle and the driver risk score) and a visualization (e.g., an indicator such as a color or an exclamation point may be used to visually identify vehicles driven by risky drivers); the alert displays the braking pattern, speed, and other evidence of ADR behaviors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Fields to have further incorporated wherein the responsive action includes: {01176371 2}22adjusting a reputation score associated with the subject vehicle an amount based at least in part on the measure of effect; and transmitting a message to the subject vehicle or to a user device associated with a driver of the subject vehicle, the message notifying of the adjusting of the reputation score and including information indicating evidence of the ADR behavior selected from the observation data and/or the secondary observation data, as taught by Scofield. Doing so would allow drivers to be aware of the risk score and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of May (U.S. Publication No. 2019/0147260 hereinafter May).
Regarding claim 4, Fields teaches the system according to claim 1. Fields further teaches wherein the response module further includes instructions to: analyze one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle).
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold.
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential for interaction between the drivers and the subject vehicle 30 is calculated, locally or in the cloud, at 89 in FIG. 8), and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the 
Regarding claim 11, Fields teaches the method according to claim 8. Fields further teaches analyzing one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road conditions (e.g., lane markings, potholes, road material, traction, or slope), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating); 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically providing an instruction to one or more components of the subject vehicle to automatically modify an operation of the subject vehicle).
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold.
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold, as taught by May. Doing so would allow drivers to be more aware of potential accidents and have a chance to respond if the accident potential is high (May: Par. 115; i.e., Customers could then be more aware of hazards (or other objects) and will have the ability to maneuver around known hazards (or other objects), which should reduce accidents and insurance costs).
Regarding claim 17, Fields teaches the system according to claim 15. Fields further teaches further including instructions to: analyze one or more road conditions of a road upon which the subject vehicle is traveling (Fields: Col. 8, lines 36-50; i.e., the on-board sensors 220a-220d may actively or passively scan the environment external to the vehicle 210 for … road conditions (e.g., lane markings, potholes, road material, traction, or slope), … and/or other information that is indicative and/or descriptive of the environment in which the vehicle 210 is operating); 
and wherein the responsive action includes transmitting a control signal to the subject vehicle to implement a driving capability limitation on the subject vehicle (Fields: Col. 16, lines 61-65; i.e., mitigating 515 the effect of the remote vehicle's anomalous behavior(s) may include automatically 
Fields does not explicitly teach determine an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold.
However, in the same field of endeavor, May teaches determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring (May: Par. 88; i.e., Based at least in part on the distance, potential travel routes, and travel speed of the subject vehicle 30 in FIG. 2, the potential for interaction between the drivers and the subject vehicle 30 is calculated, locally or in the cloud, at 89 in FIG. 8), and wherein the responsive action is executed when the accident potential value exceeds a threshold (May: Par. 78; i.e., in response to the potential for interaction being determined to be above the set threshold, at 91, an alert (warning) can be generated for delivery to a subject user, e.g., displayed on the user's mobile device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Fields to have further incorporated determining an accident potential value based at least in part on the one or more road conditions and the ADR behavior, the accident potential value indicating a likelihood of an accident occurring, and wherein the responsive action is executed when the accident potential value exceeds a threshold, as taught by May. Doing so would allow drivers to be more aware of potential accidents and have a chance to respond if the accident potential is high (May: Par. 115; i.e., Customers could then be more aware of hazards (or other objects) and will have the ability to maneuver around known hazards (or other objects), which should reduce accidents and insurance costs).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Scofield and further in view of May.
Regarding claim 3, Fields in view of Scofield teaches the system according to claim 2, but Fields does not explicitly teach wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle; and generate a unique identifier when the license plate number is not detectable to use in place of the license plate number until the license plate number is obtained, and the reputation score is associated with the license plate number or the unique identifier until the license plate number is obtained.
However, in the same field of endeavor, May teaches wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle (May: Par. 54; i.e., the primary observer 20's vehicle or device may be equipped with sensor(s) such as, but not limited to, a camera that could detect the subject vehicle 30's license plate); and generate a unique identifier when the license plate number is not detectable to use in place of the license plate number until the license plate number is obtained (May: Par. 54; i.e., in addition to other automated ways of identifying subject vehicle 30's unique and semi-unique characteristics; Par. 60; i.e., other descriptors for the subject vehicle can be obtained by sensor(s) including, but not limited to, damage, dents, level of cleanliness, stickers, and other aspects).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle; and generate a unique identifier when the license plate number is not detectable to use in place of the license plate number until the license plate number is obtained, as taught by May. Doing so would allow the system to identify the subject vehicle (May: Par. 
	Additionally, in the same field of endeavor, Scofield teaches the reputation score is associated with the license plate number or the unique identifier until the license plate number is obtained (Scofield: Par. 26; i.e., the driver profile may be populated with … a license plate number of the driver, … a first level of access may be assigned to a first portion of the driver profile (e.g., an anonymous ID of the driver, a driver risk score, and/or other non-sensitive information such as a number of occupants in the vehicle)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fields to have further incorporated the reputation score is associated with the license plate number or the unique identifier until the license plate number is obtained, as taught by Scofield. Doing so would allow drivers to be aware of the risk score for specific vehicles and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).
Regarding claim 10, Fields in view of Scofield teaches the method according to claim 8, but Fields does not explicitly teach wherein the evaluation module further includes instructions to: analyze the observation data to attempt to detect a license plate number of the subject vehicle; wherein the reputation score is associated with the license plate number.
However, in the same field of endeavor, May teaches analyzing the observation data to attempt to detect a license plate number of the subject vehicle (May: Par. 54; i.e., the primary observer 20's vehicle or device may be equipped with sensor(s) such as, but not limited to, a camera that could detect the subject vehicle 30's license plate).

	Additionally, in the same field of endeavor, Scofield teaches wherein the reputation score is associated with the license plate number (Scofield: Par. 26; i.e., the driver profile may be populated with … a license plate number of the driver, … a first level of access may be assigned to a first portion of the driver profile (e.g., an anonymous ID of the driver, a driver risk score, and/or other non-sensitive information such as a number of occupants in the vehicle)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fields to have further incorporated the reputation score is associated with the license plate number, as taught by Scofield. Doing so would allow drivers to be aware of the risk score for specific vehicles and give them a chance to avoid a potential collision (Scofield: Par. 19; i.e., drivers may become aware of driving behavior history of a driver, which may improve awareness and mitigate accidents).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of anomalous driving detection and response includes Slusar (U.S. Patent No. 9147353), He et al. (U.S. Patent No. 10163163), Cain et al. (U.S. Patent No. 9767689) and Tatourian at al. (U.S. Publication No. 2016/0284212).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661